Citation Nr: 0419160	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than July 23, 2001 
for the grant of service connection for asthma, including 
whether there was clear and unmistakable error in a June 2002 
rating decision by not assigning an earlier effective date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to September 
1998.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for the veteran's asthma and assigned a 30 percent disability 
evaluation, effective July 23, 2001.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, apprised of whose responsibility-
her's or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  The veteran was discharged from the military on September 
17, 1998.

3.  The veteran's claim for service connection for asthma was 
received by the RO very shortly thereafter, on November 16, 
1998.

4.  A March 1999 rating decision denied the veteran's claim 
for service connection for asthma, but she was not timely 
apprised of the decision; she did not receive notice of it 
until a June 2000 letter.

5.  In September 2000, the RO received a request for a VA 
examination of several disabilities, including asthma.

6.  The veteran submitted a statement, received by the RO on 
July 23, 2001, requesting reconsideration of her claim of 
entitlement to service connection for asthma.

7.  A June 2002 rating decision granted the veteran service 
connection for asthma and assigned an effective date of July 
23, 2001.

8.  There is no legal entitlement to a finding of clear and 
unmistakable error (CUE) in the June 2002 rating decision 
because, by virtue of this decision, the veteran is being 
granted service connection for asthma effective September 18, 
1998, the day following her discharge from the military.


CONCLUSIONS OF LAW

1.  The requirements are met for an earlier effective date of 
September 18, 1998 for the grant of service connection for 
asthma.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2003).

2.  Because the veteran is receiving an earlier effective 
date of September 18, 1998, in this decision, the issue of 
whether the RO committed CUE in the June 2002 rating decision 
is moot, and the Board has no jurisdiction to adjudicate the 
merits of this issue.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  Green v. West, 11 Vet. App. 472, 
476 (1998); VAOPGCPREC 6-99 (June 7, 1999); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate his or her claim.  This includes in cases, as 
here, involving claims for earlier effective dates, notifying 
the veteran that evidence of an earlier filed claim is 
necessary to substantiate the claim.  See Huston v. Principi, 
17 Vet. App. 195 (2003).  The VCAA also requires VA to assist 
a claimant in obtaining supporting evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claim.  The June 2002 rating 
decision appealed and November 2002 statement of the case 
notified her of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
evidence was needed to process her claim.  And she was 
informed of the evidence needed, thereby apprising her of the 
criteria for establishing her entitlement to an earlier 
effective date for the grant service connection for the 
condition at issue.  Likewise, the November 2002 statement of 
the case, as well as additional correspondence, specifically 
notified her of the kind of information needed from her and 
what she could do to help her claim.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Moreover, the undersigned Veterans Law Judge (VLJ) of the 
Board further explained the duties to notify and assist 
mandated by the VCAA.  This occurred during the veteran's 
January 2004 videoconference hearing.  See the transcript of 
the proceeding beginning on page 20 and continuing for 
several pages thereafter.  This, however, notwithstanding, 
the Board observes that the RO did not comply with all 
applicable notice provisions of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain for 
him).  But a remand for compliance with the notice provisions 
of the VCAA is unnecessary given the Board's favorable 
decision, granting an earlier effective date, so proceeding 
does not prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This also negates the need to determine 
whether any further assistance is required under the VCAA 
because it, too, is inconsequential given the favorable 
outcome of this appeal - regardless.  See also See Pelegrini 
(II) v. Principi, 
No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 
2004).

In the Pelegrini (II) decision, the Court readdressed both 
the timing and content of the VCAA notice requirements.  Id. 
at *17-23.  The Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  The Court also held that VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.

Note, however, that VA's General Counsel recently held in a 
precedent opinion that this "fourth element" mentioned in 
the Pelegrini decision is mere dictum.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  And the Board is bound by the precedent 
opinions of the General Counsel, as chief legal officer of 
the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  
Whether there was compliance with the other three 
requirements, as indicated, is inconsequential because the 
Board is granting the claim for an earlier effective date 
retroactive to the day following the veteran's discharge from 
the military.  So this is the earliest possible effective 
date she can receive under any circumstances.



II.  Background

The veteran was discharged from service on September 17, 
1998.  On November 16, 1998, the RO received the veteran's 
claim of entitlement to service connection for asthma.  A 
March 10, 1999 rating decision denied her claim.  
Nonetheless, the RO's notice of the rating decision and the 
March 1999 rating decision, itself, were not mailed to the 
veteran until June 14, 2000.  In addition, variously dated 
Reports of Contact between the RO and the veteran, internal 
memoranda to the file, and additional correspondence between 
the RO and the Defense Financial and Accounting Service, 
indicate the veteran's claim was considered pending in 1999 
and 2000 due to questions regarding her severance pay at 
discharge.  Likewise, the Reports of Contact indicate that 
she apprised the RO of her change of address.

In September 2000, a VA Form 21-2507a (Request for Physical 
Examination), requesting several VA examinations, including 
one for asthma, was submitted.  And on July 23, 2001, the RO 
received a statement from the veteran explaining why she 
thought her claim of entitlement to service connection for 
asthma should be granted.  In November 2001, the RO sent the 
veteran a letter indicating that new and material evidence 
would be required to reopen her claim of entitlement to 
service connection for her asthma.  Following the submission 
of additional evidence, the RO granted service connection of 
the veteran's asthma in a June 2002 rating decision, 
effective July 23, 2001.  She was notified of the RO's 
decision in June 2002.

In July 2002, the veteran submitted a statement disagreeing 
with the effective date assigned for the grant of service 
connection for asthma.  In August 2002, the RO informed the 
veteran that the effective date for the grant of service 
connection was July 23, 2001, on the basis that the March 
1999 rating decision had become final and binding on her when 
she did not file a notice of disagreement by March 2000 
(i.e., within 1 year of notification of that decision).  She 
filed a notice of disagreement regarding the RO's August 2002 
decision.  At that time, she explained that the date on the 
only notification letter regarding the denial of her claim of 
entitlement to service connection for asthma was June 14, 
2000.  She also stated that she spoke to the RO on several 
occasions during the summer of 2000 and that she made several 
attempts to get her service medical records during that time, 
as well, but that no one at the RO indicated that she was 
outside her time limit for filing an appeal.  

A statement of the case was issued in November 2002.  The 
veteran perfected her appeal in December 2002.  Upon 
perfecting her appeal, and again in January 2004, the veteran 
submitted additional statements indicating that she did not 
receive a notification letter informing her of the initial 
denial of her claim in March 1999.  She also stated that, 
despite inquiring several times during 1999, she did not know 
the status of her claim until June 2000, and that the RO told 
her that they could not tell her what her rating would be 
until issues regarding her severance pay were resolved.

Also, as previously mentioned, the veteran had a 
videoconference hearing before the undersigned VLJ of the 
Board in January 2004.  The veteran testified that the only 
notification letter she received regarding the March 10, 1999 
rating decision was dated June 14, 2000.  She also testified 
that when she called the veteran's service line at the RO to 
inquire about how to proceed after receiving the June 2000 
notification, she was told that she needed to submit new and 
material evidence to reopen her claim.  She stated that, in 
response, she requested her service medical records from the 
National Personnel Records Center (NPRC), which took until 
2001 to receive.  She also testified that she spoke to the RO 
several times in 1999, and that she was informed that they 
could not apprise her as to the status of her rating at that 
time due to unresolved issues regarding her severance pay.



III.  Entitlement to an Earlier Effective Date

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 2002), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefore is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (2003) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.

VA must look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  And VA is required to identify and 
act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a).  But in order for benefits 
to be paid under the laws administered by the VA, a specific 
claim in the form prescribed by the Secretary of VA must be 
filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  And 
all claims for benefits filed with the VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).



The Board finds that, under 38 C.F.R. § 3.400(b)(2), 
September 18, 1998 is the appropriate date for the grant of 
service connection for the veteran's asthma.  The evidence 
clearly indicates that the Huntington, West Virginia, RO 
received the veteran's claim for service connection for 
asthma on November 16, 1998, which was within one year of her 
September 17, 1998 discharge from service.  See McColley v. 
West, 13 Vet. App. 553, 556-557 (2000) ("An award . . . is 
not contingent on the 'mailing' of the required evidence, but 
rather its 'receipt' by VA.").  

The Board finds the veteran's statements, that she did not 
receive a notice letter regarding the March 10, 1999 rating 
decision prior to June 14, 2000, to be credible and supported 
by the evidence of record.  There is no indication whatsoever 
that a notice letter was issued to the veteran prior to June 
14, 2000.  Moreover, the claims file shows repeated contacts 
between the RO and the veteran in 1999 regarding her 
severance pay and changes in her address.  Because the 
veteran did not receive timely notice following the March 
1999 denial, the 1-year statutory period for timely appealing 
that decision did not begin to accrue.  Rather, it was tolled 
until she received the requisite notice - and that was not 
until June 2000.  See Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for a VA decision to become final and binding on a 
veteran, he or she must first receive written notification 
of the decision); see also Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 
(1994) (where an appellant never received notification of a 
decision denying his or her claim, then the usual one-year 
limit for timely appealing the decision does not begin to 
accrue (i.e., "run")).  The written notification also must 
explain the reasons and bases for the decision and apprise 
the veteran of his or her procedural and appellate rights, in 
the event the claimant disagrees with the decision and elects 
to appeal.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
19.25.

Moreover, since the veteran did not receive timely notice of 
the March 1999 RO decision denying her claim for service 
connection for asthma, notice was not sent in the regular 
course of government action and thus, the "the presumption 
of [administrative] regularity [which] supports the official 
acts of public officers," Butler v. Principi, 244 F.3d 1337, 
1340 (2001), does not apply.  See Schoolman v. West, 12 Vet. 
App. 307, 310 (1999) ("'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  The veteran's contention that she did 
not receive notice of the RO's March 1999 decision is 
supported by the evidence of record, i.e., the absence from 
the claims file of a March 1999 notice of the rating 
decision.  And aside from this, the evidence of record 
confirms she made several attempts to determine the status of 
her claim, as there were several Reports of Contact in 1999 
regarding her severance pay and her change of address.  See 
Butler, supra ("In the absence of clear evidence to the 
contrary, the doctrine presumes that public officers have 
properly discharged their official duties.").  Likewise, 
internal memoranda to the file by the RO indicate that the 
veteran's claim was still considered pending as of January 
2000.  See Schoolman, supra ("an appellant's statement of 
nonreceipt does not by itself constitute the type of clear 
evidence needed to rebut the presumption of regularity that 
the notice was sent.").  Therefore, the evidence of record 
is sufficient to rebut the presumption of regularity.  As the 
effective date of the award of benefits to the veteran is one 
day following the date of her separation from active service, 
where the claim for service connection is received within one 
year of her separation from service, the effective date of 
her award of service connection for her asthma should be 
September 18, 1998.


IV.  CUE

Since the veteran is receiving an earlier effective date of 
September 18, 1998, the day following her discharge from the 
military, this is the earliest possible effective date that 
can be assigned - under any circumstances.  So her claim of 
CUE in the RO's June 2002 rating decision - in not assigning 
an earlier effective date - has in turn become moot.  See 
38 C.F.R. § 3.105(a); 38 C.F.R. § 3.400(k).  See, too, 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An earlier effective date of September 18, 1998, is granted 
for service connection for asthma subject to the laws and 
regulations governing the payment of VA compensation.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



